DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (JPS63-275649). JPS63-275649 is cited on the IDS from 8/14/2018. A copy of the English translation of JPS63-275649 was also provided with the IDS of 8/14/2018, the translation of which is cited below. 
Yoshida et al. teach expandable copolymer particles produce by copolymerizing 15 to 50wt% acrylonitrile with 10 to 40wt% monomer (A) and 10 to 75wt% other monomers (B). See abstract of translation provided by Applicants with IDS of 8/14/2018. It is preferable that the amount of (B) be from 30 to 60wt% (see page 4 of the provided translation). The particles are for foaming and contain a gas therein. See page 3 of the provided translation. Examples of the gas are thermally vaporizable foaming agents. See page 3 of the attached translation. Examples of monomer (A) include butyl acrylate. One of ordinary skill in the art would at once envisage t-butyl, n-butyl or isobutyl acrylate given the recitation of butyl acrylate in Yoshida et al. because a butyl group only includes the t-butyl, n-butyl and isobutyl isomers. See page 3, last 7 lines of the provided translation. Examples of monomer (B) include methyl methacrylate (see page 4, line 3 of the provided translation). As recited in claims (1) through (3) of Yoshida et al., butyl acrylate is a specifically named example (of only two named examples) as monomer (A) and methyl methacrylate is a specifically named example of monomer (B) (of only two named examples). See page 2 of the provided translation. Based on this, one of ordinary skill in the art would at once envisage forming an expandable particle, which contains a blowing agent therein, comprising 15 to 50wt% acrylonitrile, with 10 to 40wt% butyl acrylate (being any of t-butyl acrylate, n-butyl acrylate, or isobutyl acrylate) as monomer (A), and 10 to 75wt% (preferably 30 to 60wt% as recited on page 4) of methyl methacrylate as monomer (B). These amounts (the preferable amount of monomer (B)) fall entirely within the range of instant claim 1. The ratio of monomer (A) (including butyl acrylate) to monomer (B) (A:B) as discussed in Yoshida falls entirely within the ratio of instant claim 1. 
The amounts of monomers described above include amounts which meet instant claim 2. Yoshida does not disclose that the copolymer used to produce the expandable copolymer particles includes methacrylonitrile or vinylidene chloride, so the amounts of these materials present in the particles of Yoshida et al. meet claims 5 and 6, respectively. The particles are expanded using heat, which will necessarily produce hollow particles. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2009/0149559) and further in view of Yoshida et al. (JPS63-275649). A copy of the English translation of JPS63-275649 was provided with the IDS of 8/14/2018, the translation of which is cited to below. Masuda et al. (US 2009/0149559) is also cited on the IDS filed by Applicants on 8/14/2018. 
Masuda et al. teach heat expandable microspheres of including a shell and a blowing agent encapsulated therein (abstract). The heat expandable microspheres may be added to a base component to form a composition (¶23). Additionally, the heat expandable microspheres are heated to produce hollow particulates (¶22), the hollow particulates of which are combined with a base component to form a composition (¶23), the composition of which is formed into formed products (¶24). The formed products are produced by molding the composition. See ¶183.   
Masuda et al. does not expressly recite that the heat-expandable particles or expanded particles comprise the amounts of components required by instant claim 1. 
However, Yoshida et al. teach expandable copolymer particles produce by copolymerizing 15 to 50wt% acrylonitrile with 10 to 40wt% monomer (A) and 10 to 75wt% other monomers (B). See abstract of translation provided by Applicants with IDS of 8/14/2018. It is preferable that the amount of (B) be from 30 to 60wt% (see page 4 of the provided translation). The particles are for foaming and contain a gas therein. See page 3 of the provided translation. Examples of the gas are thermally vaporizable foaming agents. See page 3 of the attached translation. Examples of monomer (A) include butyl acrylate. One of ordinary skill in the art would at once envisage t-butyl, n-butyl or isobutyl acrylate given the recitation of butyl acrylate in Yoshida et al. because a butyl group only includes the t-butyl, n-butyl and isobutyl isomers. See page 3, last 7 lines of the provided translation. Examples of monomer (B) include methyl methacrylate (see page 4, line 3 of the provided translation). As recited in claims (1) through (3) of Yoshida et al., butyl acrylate is a specifically named example (of only two named examples) as monomer (A) and methyl methacrylate is a specifically named example of monomer (B) (of only two named examples). See page 2 of the provided translation. Based on this, one of ordinary skill in the art would at once envisage forming an expandable particle, which contains a blowing agent therein, comprising 15 to 50wt% acrylonitrile, with 10 to 40wt% butyl acrylate (being any of t-butyl acrylate, n-butyl acrylate, or isobutyl acrylate) as monomer (A), and 10 to 75wt% (preferably 30 to 60wt% as recited on page 4) of methyl methacrylate as monomer (B). These amounts (the preferable amount of monomer (B)) fall entirely within the range of instant claim 1. The ratio of monomer (A) (including butyl acrylate) to monomer (B) (A:B) as discussed in Yoshida falls entirely within the ratio of instant claim 1. 
Both Yoshida et al. and Masuda et al. relate to the field of heat-expandable microspheres comprising, for example, acrylonitrile and methyl methacrylate. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the expandable particles of Yoshida, in place of or in addition to the heat-expandable particles of Masuda (which are added to a base component in expanded or heat-expandable form to form a composition is formed into a formed product by molding), in order to provide improved gas retention property to the particles and/or products of Masuda et al. while also provided foamed molded products with good flexibility and foamability. See page 3 of Yoshida et al, under “[The means and working effect for solving a problem].” Additionally, using the particles of Yoshida will provide uniform particle sizes, which will also provide uniform density of a product in which they are utilized. See page 3 of the translation of Yoshida et al. (JPS63-275649A) provided by Applicants with the IDS of 8/14/2018. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766